 Case: 3:18-cv-00037-GFVT Doc #: 47 Filed: 07/07/20 Page: 1 of 10 - Page ID#: 2196




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                      CENTRAL DIVISION
                                         FRANKFORT

                                                  )
L.M., by and through her parents and next         )
friends, M.M. and M.M.,                           )         Civil No. 3:18-cv-00037-GFVT
                                                  )
       Plaintiff,                                 )
                                                  )
V.                                                )         MEMORANDUM OPINION
                                                  )
HENRY COUNTY BOARD OF                             )                 &
EDUCATION, et al.,                                )               ORDER
                                                  )
       Defendants.                                )
                                                  )

                                        *** *** *** ***
          This matter is before the Court on Defendant Henry County Board of Education’s Motion

  for Additional Findings. [R. 43.] Displeased with the portion of the Court’s previous Opinion

  and Order which awarded compensatory education to Plaintiff L.M., Defendant now asks the

  Court to provide specific findings of fact in support of those remedies. For the reasons that

  follow, Defendant’s motion is GRANTED in part and DENIED in part.

                                                      I

          L.M. brought this suit pursuant to the Individuals with Disabilities Education Act

  (IDEA), 1 seeking partial reversal of a final decision by the Exceptional Children Appeals Board.

  [R. 1.] Defendant Henry County Board of Education filed a counterclaim, also seeking partial

  reversal of the Appeals Board’s decision. [R. 3.] Specifically, Defendant disputed the Appeals

  Board’s finding that it failed to provide a Free Appropriate Public Education (FAPE). [See R.


  1
    As noted previously, Individuals with Disabilities Education Act (IDEA) cases require numerous
  acronyms. See B.R. ex rel. K.O. v. New York City Dept of Educ., 910 F. Supp. 2d 670, 672 n. 1 (S.D.N.Y.
  2012) (“[A]cronyms have so invaded IDEA practice that this judge, like others before him, is pretty much
  stuck with having to use them.”). To the extent possible the Court uses alternatives to those acronyms.
Case: 3:18-cv-00037-GFVT Doc #: 47 Filed: 07/07/20 Page: 2 of 10 - Page ID#: 2197




25.] This Court entered an Opinion and Order denying both L.M. and Defendant’s motions for

judgment of reversal. [R. 37 at 11.] As part of that Order, the Court upheld, with minor

modifications, the Appeals Board’s decision with regard to the compensatory education awarded

to L.M. Id. at 10–11.

       Defendant now asks the Court to provide additional findings in support of the decision to

uphold the compensatory education award. [R. 43 at 1.] It argues the Court failed to provide

sufficient evidence to support the decision, as required by Sixth Circuit precedent. Id. at 3. In

response, Plaintiff L.M. argues Defendant’s motion is procedurally flawed and asks the Court to

“go[] beyond the record to fashion the appropriate remedy.” [R. 45 at 2, 4.]

                                                  II

                                                  A

       Defendant requests the Court make additional findings under Rule 52(b), a subsection

which Defendant acknowledges “facially contemplates a post-judgment request for additional

findings.” [R. 43 at 1.] In support, Defendant represents it is not asking the Court to alter any

conclusion reached but simply for additional findings so that it may better “address this issue on

appeal . . . .” Id. at 3. Because there is no final judgment the Court will review Defendant’s

request under another, more flexible rule.

       Under Federal Rule of Civil Procedure 54(b), “any order or . . . decision, however

designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer than all

the parties . . . may be revised at any time before the entry of a judgment adjudicating all the

claims and all the parties’ rights and liabilities.” See also Wilson v. United States Air Force, No.

5:08CV324-JMH, 2009 WL 10676029, at *1 (E.D. Ky. Nov. 12, 2009). Ordinarily, Rule 54(b)

reconsideration is proper in three circumstances: “when there is (1) an intervening change of

controlling law; (2) new evidence available; or (3) a need to correct a clear error or prevent

                                                  2
Case: 3:18-cv-00037-GFVT Doc #: 47 Filed: 07/07/20 Page: 3 of 10 - Page ID#: 2198




manifest injustice.” Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 F. App’x 949, 952

(6th Cir. 2004) (citations omitted). However, based on the plain language of the rule and a

district court’s inherent authority prior to final judgment, a court may also revise an interlocutory

order in the interest of judicial economy. See Wilson, 2009 WL 10676029, at *1. Where, as

here, a litigant seeks additional findings to clarify the record prior to appeal, judicial economy is

served by reviewing such a request to determine if any clarification or revision is necessary. 2

                                                      B

        In IDEA cases, a court is to review the administrative record as well as any additional

evidence introduced by the parties. See Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist.,

Westchester Cty. v. Rowley, 458 U.S. 176, 205 (1982) (citation omitted). Ultimately, the court,

“basing its decision on the preponderance of the evidence, shall grant such relief as the court

determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C). In conducting this review, courts are to

make an independent decision “but also should give ‘due weight’ to the determinations made

during the state administrative process.” Deal v. Hamilton County Bd. of Educ., 392 F.3d 840, 849

(6th Cir. 2004) (quoting Rowley, 458 U.S. at 206). The Supreme Court has made clear that the

provision requiring a reviewing court to “base its decision on the ‘preponderance of the evidence’

is by no means an invitation to the courts to substitute their own notions of sound educational

policy for those of the school authorities which they review.” Rowley, 458 U.S. at 206.

                                                      1

        In the present case, applying these standards, the Court reviewed and largely upheld the

compensatory education awards granted to L.M. by the Appeals Board. [R. 37 at 11.] After



2
 Defendant also asserts, in passing, that the Court’s failure to provide more findings of fact resulted in a
“manifest error of law.” [R. 46 at 3.] Defendant fails to expand on this assertion and there is little
support for this line of argument.

                                                      3
Case: 3:18-cv-00037-GFVT Doc #: 47 Filed: 07/07/20 Page: 4 of 10 - Page ID#: 2199




minor modification, Defendant was directed to do three things as part of the equitable remedy:

(1) redo L.M.’s Functional Behavior Assessment (FBA); (2) provide back occupational therapy

of thirty minutes per week from the date “the child went on homebound” up until a new

Individualized Education Program (IEP) is developed; and (3) provide one-on-one behavioral

support for at least 300 minutes per week while L.M. transitions back to the school system until a

new IEP is developed. 3 Id. Defendant believes the Court failed to establish “strong evidence in

the record” to support these “drastic remedies,” as required by Sixth Circuit precedent. [R. 43 at

3.]

        Defendant argues strong evidence is required to support these remedies based on the

Sixth Circuit decision in Bd. of Educ. of Fayette Cty., Ky. v. L.M., 478 F.3d 307, 317 (6th Cir.

2007). 4 But Defendant’s attempted application of the holding in Fayette Cty. v. L.M to this case

largely misses the mark. In that case, the Appeals Board ordered the school district to provide

compensatory education in an amount to be determined by the child’s Admissions and Release

Committee. The district court reviewed and adopted this flexible approach, as opposed to an

alternative “rote hour-by-hour compensation award.” Id. at 316. On appeal to the Sixth Circuit,

the child and his guardian argued that the flexible remedy was “‘vague, unenforceable’ and

‘allow[ed] the school district to determine the remedy for its wrongdoing.”” Id. at 315–16. As an

alternative, appellants sought hour-for-hour compensation for the time the child was allegedly

denied a FAPE—an award which would have equaled 2,425 hours. Id. at 316. On that

distinguishable procedural posture, the Sixth Circuit rejected the appellants’ request, finding that

3
  The Court has clarified that Defendant is only required to conduct a new FBA if L.M. chooses to return
to Henry County Schools. Logically, the directives to provide occupational therapy and one-on-one
behavioral support are also contingent on such a return. [See R. 22-1 at 298.]
4
  Although the initials of the child are the same as the present case, these cases concern two different
children. Review of the record reveals that the L.M. before the Court was approximately two years old at
the time of Fayette Cty. decision in 2007.

                                                    4
Case: 3:18-cv-00037-GFVT Doc #: 47 Filed: 07/07/20 Page: 5 of 10 - Page ID#: 2200




while the child “may well need more than the 125 hours of compensatory education initially

awarded by the hearing officer,” there was no basis to a claim that he needed “over 2,400 hours

of remedial instruction in order to arrive on equal footing with his classmates.” Id. at 316–317.

The Sixth Circuit explained this type of drastic award—nearly twenty times what was awarded

initially by the hearing officer—would need to be supported by strong evidence in the record. Id.

at 317.

          Defendant now seeks to equate the requested remedy in Fayette Cty. v. L.M. to the hour-

by-hour relief awarded in this case. First, the procedural posture here is significantly different.

Unlike in Fayette Cty. v. L.M., in this case it was the Appeals Board that, after conducting a

thorough review of the record, initially ordered the hour-by-hour relief. [R. 22-1 at 297–98.]

And, second, the relief awarded here is also significantly different.

          Per the Court’s Order, L.M. is entitled to two types of compensatory education. 5 [R. 37

at 11.] First, she is entitled to 300 minutes per school week of one-on-one behavioral support

while she transitions back to the school system until a new IEP and BIP are developed. Id. And,

second, L.M. is entitled to at least thirty minutes per week of occupational therapy from the time

when she went homebound until a new FBA is conducted (which has yet to occur). Id.

According to Defendant’s calculations, this latter remedy now amounts to more than 104 hours

of remedial occupational therapy and counting. [R. 43 at 7.] Even combined, these awards are

far less than the 2,400 hours of compensatory education the Sixth Circuit categorized as drastic.



5
  Defendant also takes issue with the order to re-do the FBA, arguing it is not clear if L.M. has any
ongoing behavior concerns more than four years after the disability determination was made. [R. 43 at 9.]
But the Court is confined to the record before it and there is no evidence L.M. has completely resolved
her behavioral issues. Of course, any changes in L.M.’s condition can and should be taken into
consideration by the Admissions and Release Committee when they undertake the new FBA. If L.M. no
longer experiences the same behavioral issues once the new FBA is finally conducted, then her
educational plan can be altered accordingly.

                                                   5
Case: 3:18-cv-00037-GFVT Doc #: 47 Filed: 07/07/20 Page: 6 of 10 - Page ID#: 2201




The Court therefore declines Defendant’s invitation to provide an extended recitation of the

evidence which supports the relief awarded.

       This established, for purposes of the record on appeal, the Court will briefly clarify as to

the reasons underlying the decision to uphold the compensatory education awards. First, the

record reflects that, in large part, it was Henry County School’s failures to provide the necessary

attention and resources that resulted in continued and escalating behavioral problems for L.M.

[See e.g., R. 22-1 at 291 (“The behavior plan was revised but, because there wasn’t truly an

analysis of the function of the Student’s behaviors, the attempted interventions might as well

have been darts thrown at a dart board.”). So, the Appeals Board determined Defendant may

need more direction in providing a suitable educational environment to L.M. while she

transitioned back into the public school system. The Court has no reason to question that

conclusion. Rowley, 458 U.S. at 206. And, to this point, it is clear that the relief provided L.M.

will help ease what will likely be, based on previous behavioral problems, a difficult transition

back into the public school system.

       At the time of this Court’s Opinion and Order in September 2019, L.M. had not attended

Henry County Schools in over three years. [See R. 30 at 6; R. 37 at 4 (acknowledging that L.M.

may never return to enrollment in Henry County Schools).] Anecdotal evidence reflects that in

the intervening time period L.M. made significant academic and social progress while enrolled at

Summit Academy. [R. 38 at 6; R. 38-1.] As one Summit Academy teacher explained, “[L.M.]

has also benefited from the small class size and daily support from the staff. The personal

environment that Summit Academy provides has helped her begin to internalize strategies to be

more proactive in the way she approaches her day-to-day challenges.” [R. 38-1.] But reports

from Summit Academy staff also indicated that L.M. continues to struggle with controlling her



                                                 6
Case: 3:18-cv-00037-GFVT Doc #: 47 Filed: 07/07/20 Page: 7 of 10 - Page ID#: 2202




temper, in addition to facing other behavioral issues. [R. 38-2.] On the whole, the record

reflects that in order to succeed going forward, L.M. needs personal attention and a supportive

environment. See id. Occupational therapy and one-on-one behavioral support accomplish just

that. Indeed, this relief is in line with the treatment recommendations of numerous behavioral

professionals. [See R. 22-1 at 274, 277–78.]

        And, a significant amount of this type of personal attention may very well be required to

ease the transition. At the end of her fifth-grade year, L.M. left a school which did not provide

her the necessary tools to succeed and was entered in a private school which provided a more

supportive environment. Now, L.M. may be faced with returning to the very environment where

she struggled previously. 6 Late middle school and early high school are trying times for many

children. Add in significant behavioral issues and the challenges associated with switching

schools—meeting new teachers, making new friends, and adjusting to new curriculum—and

things become all the more difficult. See, e.g., Norristown Area Sch. Dist. v. F.C., 636 F. App'x

857, 863 (3d Cir. 2016) (acknowledging that transitioning a disabled child into a new school

system must be done with caution). The compensatory education awards were crafted in light of

these realities, seeking to provide substantial support to L.M. as she makes this transition.

                                                    2

        To the extent Defendant argues Henry County Schools should be given more discretion

in crafting the appropriate approach, the Sixth Circuit’s opinion in Fayette Cty. v. L.M. cuts

squarely against such a contention. While the Fayette Cty. v. L.M. court rejected appellants’

request to order more than 2,400 hours of compensatory education relief, the court also found



6
 The record reflects that, at the time of the Appeals Board’s decision in June 2018, L.M. was about to
enter her eighth grade year; at the time of this Court’s Opinion and Order, entered in September 2019,
L.M. had just begun her ninth grade year. [See R. 38-2 at 3; R. 43 at 3.]

                                                    7
Case: 3:18-cv-00037-GFVT Doc #: 47 Filed: 07/07/20 Page: 8 of 10 - Page ID#: 2203




that the Appeals Board’s decision to delegate to the Admissions and Release Committee “the

power to reduce or terminate a compensatory-education award” was improper. Id. at 318. It

explained that a large contingent of that Committee was made up of employees of the school

district and, therefore, there was the potential those members may exert undue influence as to the

amount awarded. Id. (“[T]he possibility of the School District exerting an undue influence in

his particular case is not great, but we decline to approve a practice that might have such an

impermissible effect in the future.”). For these reasons, the court remanded with instructions to

reconsider the remedy awarded. Id. Here, the relief ordered by the Appeals Board and upheld

by the Court strikes the appropriate balance: it provides the school system with certain amounts

of discretion—for example, in crafting a new FBA—while also providing certain objective

benchmarks the school system must abide by.

                                                 C

       Finally, the Court notes that many of Defendant’s concerns with the relief awarded stem

from the passage of time since L.M.’s departure from its school system. [See R. 43 at 3–4.] Of

course, delays are often inevitable with claims that must first be brought before administrative

authorities prior to review by the courts. And here, the record reflects a long and winding

administrative process: L.M.’s initial due process request occurred in July 2016 and the final

appealable decision of the Appeals Board came in June 2018. [R. 22-1 at 2, 298.] L.M. then

brought suit in this Court in July 2018 and, following extended motion practice, this Court

entered its Opinion and Order in September 2019, leaving unresolved only the issue of attorneys’

fees. [See R. 37 at 11.] Both sides have now sought to challenge the holdings of that Opinion

and Order, while indicating an appeal is forthcoming. [See R. 38; R. 41; R. 43 at 1.]




                                                 8
Case: 3:18-cv-00037-GFVT Doc #: 47 Filed: 07/07/20 Page: 9 of 10 - Page ID#: 2204




        The Court certainly acknowledges that the parties want to get this right and to protect

their financial interests. And, as it stands, those interests have been protected. But there is

another cause for concern with these delays. First and foremost, a child’s educational needs are

at issue here. The longer this process lasts, the longer L.M. goes without the relief awarded

which, on the present record, she needs to develop at this formative stage in her life. Indeed,

“[t]he purpose of the IDEA is to give children with disabilities a free appropriate public

education designed to meet their unique needs.” Deal v. Hamilton Cty. Bd. of Educ., 392 F.3d

840, 853 (6th Cir. 2004) (citing 20 U.S.C. § 1401) (citation omitted). Everything else included

as part of the statutory scheme is in support of this goal. In other words, while the IDEA also

addresses the rights of parents and the resources to be provided educators, logically, these

features are simply meant to “ensure the effectiveness of [] efforts to educate children with

disabilities.” 20 U.S.C. § 1400(d)(4). Going forward, each of the parties should bear in mind

that their primary responsibility is to this child.

                                                      III

           Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

follows:

        1. Defendant’s Motion for Additional Findings, construed as a motion for

reconsideration [R. 43], is GRANTED in part and DENIED in part, consistent with the above

clarifications; and

        2. All other matters being resolved, attorney’s fees will be determined upon a showing

of the Plaintiff’s attorney.




                                                      9
Case: 3:18-cv-00037-GFVT Doc #: 47 Filed: 07/07/20 Page: 10 of 10 - Page ID#: 2205




       This the 6th day of July, 2020.




                                         10
